Citation Nr: 1223114	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  10-17 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an eye disorder resulting in partial blindness, to include whether new and material evidence has been received to reopen a claim for service connection for amblyopia of the left eye with refractive error.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for septal deviation.  

3.  Entitlement to service connection for residuals of a concussion or head injury, to include whether new and material evidence has been received to reopen a claim for service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2)(West 2002).

The Veteran had active service from October 1942 to November 1945.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

In his January 2009 claim, the Veteran listed, as the first disability claim, "mild concussion."  The RO interpreted this claim as a request to reopen a previously-denied claim for service connection for sinusitis.  The Board finds that the claim for service connection for "mild concussion" is not limited to the request to reopen the claim for service connection for sinusitis.    

The Veteran also submitted a claim for "partial blindness," which the RO interpreted as a request to reopen a previously-denied claim for service connection for amblyopia of the left eye with refractive error.  The Board finds that the claim for service connection for "partial blindness" is not limited to the request to reopen the claim for service connection for amblyopia of the left eye with refractive error sinusitis.      

The RO did not adjudicate a claim for service connection for "mild concussion" or a claim for "partial blindness."  A claimant does "not file a claim to receive benefits only for a particular diagnosis, but for the affliction his [ ] condition, whatever that is, causes him."  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court has stated that, if VA failed to weigh and assess the nature of the current condition the appellant suffered "when determining the breadth of the claim before it," the Board must assume jurisdiction and Remand rather than Refer the claim that may reasonably be inferred.  Young v. Shinseki, 2012 WL 1931226, No. 09-1621(E) (May 24, 2012).  For this reason, the Board will address the claim for a concussion or residuals of a head injury, in addition to the adjudicated request to reopen the claim for sinusitis, and the claim for service connection for an eye disorder resulting in partial blindness, in addition to the previously-denied claim for service connection for amblyopia of the left eye with refractive error, portion of a claim in the Remand below.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Manlincon v. West, 12 Vet. App. 238 (1999). 

The claim for service connection for an eye disorder resulting in partial blindness, to include whether new and material evidence has been received to reopen a claim for service connection for amblyopia of the left eye with refractive error, the reopened claim for service connection for septal deviation, and the claim for service connection for a disorder residual to a blow to the face, to include a head injury, including the reopened claim for service connection for sinusitis, are addressed in the REMAND below.  


FINDINGS OF FACT

1.  A January 1952 rating decision which confirmed an April 1951 denial of service connection for septal deviation, was the last final decisions on the merits; a 1988 request to reopen was denied because there was no new evidence.  

2.  The denial on the merits of the claim for service connection for septal deviation was based, in part, on the finding that there was no evidence that a fracture caused the deviation of the nasal septum and no evidence that being hit with a baseball caused deviation of the nasal septum.  

3.  Since the 1952 and 1988 rating decisions, the Veteran has submitted medical opinions that his current medical disorders, including deviation of the nasal septum, are consistent with facial trauma, and those opinions relate to an unestablished fact necessary to an element required to substantiate the Veteran's claim, and raise the possibility of substantiating the claim.

4.  A January 1952 rating decision denied service connection for sinusitis on the merits and a 1988 request to reopen was denied because there was no new evidence; these decisions were the last final decisions addressing the claim for service connection for sinusitis or a request to reopen that claim.  

5.  The denial on the merits of the claim for service connection for sinusitis was based, in part, on evidence that the Veteran did not manifest sinusitis on VA examination in 1951.  

6.  Since the last final rating decisions, the Veteran has submitted medical opinion that he has been treated for recurrent sinusitis which has been chronic and continuous for many years, and this evidence relates to an unestablished fact necessary to an element required to substantiate the Veteran's claim, and raises the possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim for service connection for septal deviation, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011).

2.  New and material evidence has been received to reopen a claim for service connection for sinusitis, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claims for service connection for septal deviation and sinusitis and remands those claims for further development.  As such, no discussion of VA's duty to notify and assist is necessary.

New and Material Claims

Once a claim has been disallowed by VA, the claim may not be reopened, unless a claimant submits new and material evidence.  The statue provides that reopening requires evidence that is both new and material.  38 U.S.C. § 5108 (emphasis added).  "New and material" evidence is defined as evidence not previously submitted to Agency decisionmakers.  See 38 C.F.R. § 3.156(a) (2011).  New and material evidence "can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial."  38 C.F.R. § 3.156(a) (2011).  

"[T]he question of what constitutes material evidence ... depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  In Shade v. Shinseki, Court held that the Secretary may "not require new and material evidence as to each previously unproven element of a claim," but rather, in determining materiality of new evidence, must consider whether the newly submitted evidence, "combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  24 Vet. App. 110, 117, 120 (2010).  

In this case, the RO determined, in April 1951, that the evidence did not show that "being struck in the head with a base ball (sic) should have resulted in deflexion of the nasal septum."  In January 1952, the RO determined that there was no evidence in the service records of the alleged injury, no evidence of a fracture to cause the deviation of the nasal septum, and that there were no abnormalities of the ear, nose, or throat at the time of the Veteran's discharge.  The RO also determined that lay statements submitted after the April 1951 rating did not provide new or material evidence that sinusitis was incurred or aggravated in service.

Following the 1951 and 1952 rating decisions, the Veteran asked, in October 1988, that his claim be reopened and that a search be conducted to recover his service treatment records.  A search for records for the Veteran was conducted by the Military Personnel Records Center, but no records were located, and the claims were not reopened.  The 1989 denial of the request to reopen was the last action on the claims addressed in this decision prior to the Veteran's 2009 claim which led to this appeal.

Since the last decision on the merits, or on any basis, the Veteran has submitted a July 2009 private medical opinion regarding chronicity of sinusitis and a September 2010 opinion regarding chronicity and etiology of sinusitis and causation of a nasal septal defect.  Additionally, the Veteran has submitted his own statements and the statement of a fellow former servicemember who served with him.  

The medical opinion as to chronicity of sinusitis was not of record at the time of the prior denials.  The prior final denials in 1951 and 1952 did not specifically address the Veteran's contention that sinusitis had been chronic, although intermittent, but did recount evidence, including medical statements, which the Veteran submitted to support his contention regarding chronic sinusitis.  Chronicity of symptomatology is an unestablished fact which, if proven, would assist the Veteran to substantiate the claim.  Newly-submitted evidence must be considered in concert with the evidence previously of record when determining whether the appellant has raised a reasonable possibility of substantiating the claim.  

The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Under the circumstances, the Board finds that medical opinion stating that the Veteran's sinusitis is consistent with a blow to the right side of the face and that sinusitis has remained chronic since the Veteran's service is not duplicative of medical statements submitted in 1951 and 1952 which opined that sinusitis had been treated several times since the Veteran's service discharge.  The evidence submitted since the last final denial is new and material to reopen the claim for service connection for sinusitis.

Similarly, the September 2010 medical opinion that the Veteran's nasal septal defect is consistent with the mechanism of injury alleged by the Veteran is an opinion which was not of record at the time of the last final decision or at the time of the decision on the merits.  Etiology is an essential fact which must be established in order to substantiate the claim, so the new medical opinion is new and material to reopen the claim for service connection for a nasal septal defect.  Id.  The Board notes that the opinion reflects that the Veteran reported that he was struck on the right side of the face, but the 1951 claim and supporting evidence disclose that the Veteran reported that he was struck on the left side of the face.  When this evidence is subject to review for weight and credibility, it may prove to be unfavorable evidence, but the Court has indicated that such weighing or review of credibility is not performed at the time of determining whether evidence is new and material.  

Further development of the claims is required before the reopened claims may be addressed on the merits.  The claims are addressed in the Remand below.  


ORDER

The request to reopen the claim for service connection for septal deviation is granted; the claim is granted to this extent only.   

The request to reopen the claim for service connection for sinusitis is granted; the claim is granted to this extent only.   
REMAND

As noted in the Introduction, above, the claim for service connection for "partial blindness" is not limited to the request to reopen a previously-denied claim for service connection for amblyopia of the left eye with refractive error.  A claim for service connection for an eye disorder resulting in partial blindness must be adjudicated.  

The Veteran has also submitted evidence regarding his eye disorders from a treating physician, M.F.A., MD.  The new evidence provides detailed ophthalmologic findings, but it is not clear whether this information is new and material to reopen the previously-denied claim for service connection for amblyopia of the left eye with refractive error.  Interpretation of the clinical information should be obtained.  

As noted in the Introduction, above, the claim for service connection for "mild concussion" is not limited to the request to reopen the claim for service connection for sinusitis, and may properly be interpreted as a claim for service connection for a concussion or residuals of a head injury or blow to the face.  This claim was not previously adjudicated, and must be addressed on the merits.  Additionally, as noted above, the previously-denied claim for service connection for sinusitis is reopened, as is the claim for service connection for septal deviation, and development of those claims is addressed below.  

The Board notes that the Veteran has stated that he incurred an injury to the left side of his face while stationed in France.  The Veteran's DD214 reveals that the Veteran left the continental United States in September 1944 and returned in July 1945.  Service treatment records reflect that the Veteran was admitted for hospitalization for a broken right great toe from January 30, 1945 through March 1945.  This notation appears to be from the Army Services Regional Hospital, Fort Riley, Kansas.  The Veteran should be asked to provide any additional information he may remember regarding the facility at which he was hospitalized from January 1945 to March 1945, and, in particular, whether that hospitalization was in the United States or outside the United States.  The Veteran should be asked to describe the circumstances of that hospitalization.  

If the Veteran is able to identify the facility or location at which he was hospitalized, an attempt to obtain separately-filed hospitalization records from the identified facility should be undertaken.  Additionally, the National Personnel Records Center should be asked whether the fact that the form reflecting patient disposition following hospitalization was issued by Fort Riley may serve as a basis for a search for the Veteran's records.  

In January 1951, the Veteran provided a photograph which he states shows that he had "a shiner and a swollen condition on the left side of the face."  That picture shows two individuals.  Information about the Veteran is typed in on the back of the photograph, but the written information does not show which of the two individuals pictured is the Veteran.  The Board recognizes that that information may have been apparent to the RO in 1951.  However, as there is no other photograph of the Veteran in the claims file, it is not clear to the Board which of the two individuals pictured is the Veteran.  The Veteran should be asked to provide any information about the photograph that he recalls and to provide any information he has to support his contention that the photograph shows the injuries described by the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran where he was hospitalized from late January 1945 to March 1945.  He should describe the facility, location, or any other information he is able to recall about that hospitalization.  Afford the Veteran an opportunity to provide information about the injury that resulted in the comminuted fracture of the right great toe.  

2.  Ask the Veteran to provide additional information about the photograph he submitted in 1951.  He should identify himself in the photograph and provide any information he remembers about the approximate date or time period when the photograph was taken and the location which appears in the photograph.  He should be afforded the opportunity to provide any information he may have available to support his contention that the photograph shows that he sustained an injury to the left side of his face.

3.  After the Veteran has provided all information he has or remembers about the January 1945 to March 1945 hospitalization, request that the National Personnel Records Center (NPRC) search for separately-filed hospital records for the identified facility for that time period, including under the Veteran's service number.  NPRC should be advised that a Patient Disposition Form was issued, apparently in 1945, by the Army Services Regional Hospital, Fort Riley, Kansas, and should be asked to determine whether that information indicates where the records might be stored.  

4.  After the development directed conducted in paragraphs #1-#3 above has been conducted, determine whether the evidence supports or does not support the Veteran's contention that he sustained a blow to the face, or whether the evidence is in equipoise.  

5.  Obtain VA outpatient treatment records from July 2011 to the present.  Associate such records with the Veteran's claims file or virtual claims file. 

6.  Obtain records of the treatment of the Veteran's eye (ophthalmology) treatment since August 2011, records of 2007 cataract surgeries and capsulotomies performed in 2008, especially the history and physical preceding each surgery, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.  

7.  The Veteran should be afforded VA examination of the eyes.  The claims folder must be made available to the examiner in conjunction with the examination.  Conduct any diagnostic examinations required to respond to the Remand questions.  The examiner should discuss the October 1942 induction examination, which shows uncorrected 20/30 vision in each eye, a July 1944 treatment note reflecting examination of the Veteran's vision, and the November 1945 discharge examination showing uncorrected vision of 20/40 in the right eye and 20/60 in the left.  The examiner should review the relevant post-service treatment records.  

The VA examiner should be advised of the following:
* Congenital or developmental defects, to include refractive error, are not diseases or injuries within the meaning of applicable legislation.  Service connection may be granted, however, in limited circumstances, for disability due to aggravation of a congenital or developmental abnormality by superimposed disease or injury.
* If the Veteran seeks service connection for an eye disorder on the basis that such disorder is related to a blow to the face, provide the examiner with a copy of the determination as to whether the Veteran sustained such an injury during service.

The examiner should address the following?
(a).  Identify each eye disorder currently manifested by the Veteran.  
(b).  If a diagnosis of amblyopia of the left eye with refractive error is assigned, the examiner should state whether amblyopia is or is not a type of refractive error.  
(c).  For each refractive error diagnosed, the examiner should determine whether it is at least as likely as not that the refractive error was permanently aggravated in service as a result of a superimposed injury.  
(d).  For each eye disorder other than refractive error, the examiner should answer the following: 
	Is it at least as likely as not (50 percent or greater probability) that the disorder (i) was first manifested during the Veteran's military service prior to his November 1945 discharge, or, (ii) was incurred during his service, or, (iii) results from the Veteran's active service, or, (iv) results from an incident incurred in service ?  Discuss the Veteran's lay statements and testimony in the response to this question.  Explain the rationale for your answer to this question. 
	If any requested opinion cannot be provided without resort to pure speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.), and identify the information needed to provide the requested opinion. 
 
8.  If, after the development above has been conducted, medical examination is necessary to resolve a claim for service connection for septal deviation, the Veteran should be afforded VA examination of the nose.  The claims folder must be made available to the examiner in conjunction with the examination.  Any necessary diagnostic examinations should be conducted.   The examiner should review the October 1942 induction examination, relevant service treatment records, the November 1945 discharge examination, and relevant post-service records, including medical opinions and statements dated in 1951 and from 2009 to 2011.  
	The VA examiner should be advised of the following:
* If the Veteran contends that a defect of the nasal septum was incurred in service as the result of a blow to the face, provide the examiner with the determination as to whether the Veteran sustained a blow to the face during service. 

The examiner should answer the following:  
	Does Veteran currently manifest a defect of the nasal septum?  
	If so, is it at least as likely as not (50 percent or higher probability) that a nasal septal defect (i) was first manifested during the Veteran's military service prior to his November 1945 discharge, or, (ii) was incurred during his service, or (iii) results from the Veteran's active service, or (iv) results from an injury incurred during service?  
	Discuss the Veteran's lay statements and testimony in the response to this question.  Explain the rationale for your answer to this question.  

If any requested opinion cannot be provided without resort to pure speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.), and identify the information needed to provide the requested opinion. 
 
9.  If, after the development above has been conducted, medical examination is necessary to resolve a claim for service connection for concussion or residuals of a head injury, to include sinusitis, the Veteran should be afforded appropriate VA examination(s).  The claims folder must be made available to each examiner in conjunction with each examination.  Any necessary diagnostic examinations should be conducted.  The examiner should discuss the October 1942 induction examination, relevant service treatment records, the November 1945 separation examination, and the post-service evidence.  

The VA examiner should be advised of the following:
* Provide the examiner with the determination as to whether the Veteran sustained a blow to the face during service.
* The governing law requires that, when the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  In this case, since there is no evidence of sinusitis in the service treatment records, other evidence as to chronicity of sinusitis must be considered.  Lay statements may establish continuity after service, depending on whether the claimed disorder is observable by a lay person.

The examiner should address the following?
(a).  If the Veteran sustained a blow to the face or incurred a head injury during military service prior to November 1945, is it possible at this time to medically identify residuals of such an incident?   
(b).  If so, assign a diagnosis for each manifestation of a blow to the face or a head injury incurred prior to November 1945.  
(c).  Is it at least as likely as not (50 percent or greater probability) that the Veteran has chronic sinusitis?  If so, is it at least as likely as not (50 percent or greater probability) that the chronic sinusitis either (i) was first manifested during the Veteran's military service prior to his November 1945 discharge, or, (ii) was incurred during his service, or, (iii) results from the Veteran's active service, or, (iv) has been chronic and continuous since the Veteran's service?  Discuss the Veteran's lay statements and testimony regarding onset and continuity of sinusitis in the response to this question.  Explain the rationale for your answer to this question. 

If any requested opinion cannot be provided without resort to pure speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.), and identify the information needed to provide the requested opinion. 

10.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  Then, readjudicate the Veteran's appeal.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


